Ne

AGREEMENT
FOR
PETROLEUM EXPLORATION, DEVELOPMENT AND PRODUCTION
IN

BELIZE

by 7 SA
Stl Pre duc WON Capon kth ae

Article

XXVIII

XXVIII

- XXIX

TABLE OF CONTENTS

Definitions

Grant of rights to the Contractor

Term

Relinquishment

General obligations of the Contractor
Minimum work and expenditure obligations
Obligations of the Government

Royalty/Production payment

Recovery of petroleum operations expenditures;

Production sharing
Valuation and measurements of petroleum

Marketing, production payment in kind and
Domestic requirements

Payment procedure

Surface rentals

Natural gas

Taxes

Exemption from custom duty
Exchange and currency controls
Title to equipment
Government participation
Training and employment
Purchases in Belize
Unitization .
Danger to person, property or Environment
Arbitration

Termination

Books, accounts and audits; records
reports and inspections

Insurance and indemnification
Assignment

Law of the agreement

25

26

28

31

31

31

33

34

35

36

36

37

38

39

40

40

42

43

46

a7

a7
a I A I

eee oe

xxx

XXXI

XXXII

XXXIII

XXXIV

Force majeure

Entire agreement and amendments
Waiver

Confidentiality

Notices

Exhibit A Description of contract area
Exhibit B Map of contract area
Exhibit C Bank Guarantee

Annex 1

Commissioner’s Bulletin Income Tax

47

48

48

48

49
THIS AGREEMENT, made and entered into this 2” day of Ap+cl,
2000, by and between the GOVERNMENT OF BELIZE, (hereinafter referred
to as the "Government") acting through the Minister of Natural
Resources the Environment and Industry and RSM Production Corporation,
a corporation duly organized and existing under the laws of Texas, USA
(hereinafter referred to as the "Contractor").

WHEREAS, the entire property in, and control over all Petroleum
resources in or under the territory of Belize is vested in the
Government on behalf of Belize;

WHEREAS, no petroleum operations shall be conducted in Belize by
any person other than the Government unless such person has entered
into a contract in accordance with the Petroleum Act (No. 8 of 1991);

WHEREAS, the Government wishes to promote the exploration for
and production of the petroleum resources in and throughout the
contract area, and the Contractor desires to join and assist the
Government in accelerating the exploration for and production of the
petroleum resources within the contract area;

WHEREAS, exploration in the contract area may result in cross-
border reservoirs and concomitant Joint Development Agreement(s)
(JDAs)

AND WHEREAS, the Contractor represents that he has the financial
resources, technical competence and professional skills necessary to
carry out the petroleum operations hereinafter described.

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS 1.1 In this Agreement, the following terms
shall have the following meanings:

1.1.1 “affiliated company" shall mean any
entity directly or indirectly
effectively controlling, or effectively
controlled by, or under direct or
indirect effective common control with,
a specified entity. For the purposes of
this definition, "control", when used
with respect to any specified entity,
means the power to direct, administer
and dictate policies of such entity (it
being understood and agreed that it is
not necessary to own directly or
indirectly fifty percent (50%) or more
ef such entity's voting securities to
have effective control over such entity,
but ownership, direct or indirect, of
fifty percent (50%) or more of such

entity's voting securities shall
automatically indicate effective
control), and the terms "controlling"
and "controlled" have meanings

corresponding to the foregoing;

1.1.2 “appraisal well" shall mean aé_ well
drilled within the contract area,
following a discovery, for the purpose
of delineating the petroleum
reservoir(s) to which the discovery

4

1.1.4

1.1.6

1.1.10

1.1.11

1.1.12

relates in terms of thickness and
lateral extent and = estimating the
quantity of recoverable petroleum
therein;

“barrel" shall mean a quantity or unit
of crude oil equal to 158.9874 liters
(forty-two (42) United States gallons)
at a temperature of sixty (60) degrees
Fahrenheit (15.56 degrees Centigrade)
under one atmosphere of pressure;

“calendar year" shall mean a period of
twelve (12) consecutive months,
according to the Gregorian Calendar,
starting with the lst of January and
ending with the 3lst of December;

“calendar month" or "month" shall mean
any of the twelve (12) months of the
calendar year;

“commercial discovery" means a discovery
of petroleum which can. be exploited
commercially in accordance with accepted
practices in the international petroleum
industry;

“continental shelf" shall mean the part
of the seabed and subsoil of the
submarine areas adjacent to the coast of
Belize, but outside the territorial
waters, over which Belize is entitled by
international law to exercise sovereign
rights for the purposes of exploring and
exploiting its natural resources;

“contract area" means a geographical
area which is covered by the contract;
and includes the whole of , or such part
or parts of, the original area awarded
to a Contractor and shall remain at the
disposal of such Contractor from time to
time pursuant to the terms of the
contract;

"contract year" shall mean a period of
twelve (12)consecutive calendar months,
counted from the first day of the first
calendar month following the effective
date of this agreement or from the
anniversary of such first day of such
month ;

"Contractor" means any person with whom
the Government enters into a contract;
and includes his agents, representatives
and assignees;

"crude oil" shall mean petroleum which
is in liquid state at the well head or
gas/oil separator or which is extracted
from natural gas, including distillate
and condensate;

"day" shall mean a calendar day unless
otherwise provided herein;

5
1.1.14

1.1.15

1.1.16

1.1.17

1.1.18

1.1.19

1.1.20

1.1.21

1.1.22

1.1.23

1.1.24

Ppoane wiacw may so ayscuu ay wee

Government and the Contractor;

"development and production operations"
means operations for or in connection
with the production of petroleum;

"development and production period"
shall mean the period referred to in
paragraph 3.4;

"discovery" in relation to petroleum,
shall mean petroleum not previously
known to have existed, recovered at the
surface in a flow measurable by
conventional petroleum industry testing
methods;

“effective date" shall mean the date
first above written;

“exploration expenditures" shall mean
expenditures made in conducting
exploration operations hereunder, but
excluding expenditures made within the
area of a field after a commercial
discovery has been declared. These
expenditures shall be determined in
accordance with the Income Tax
(Amendment) Act (9 Of 1991) and its
amendments 2000 (7 of 2000);

“exploration operations" means
operations for or in connection with
exploration for petroleum;

“exploration period" shall mean the
period referred to in paragraph 3.1;

"exploration well" shall mean a well
other than an appraisal well drilled in
the course of exploration operations;

"field" shall mean an area, as
designated by agreement between the
Government and the Contractor, where a
commercial discovery of crude oil or
natural gas has been declared;

“gross revenues" shall mean the sum of
all proceeds of sales and the monetary
equivalent of the value of other
dispositions of petroleum produced and
saved and not’ used in petroleum
operations and any other proceeds
derived from petroleum operations;

“income tax" shall mean that tax imposed
on net income pursuant to the Income Tax
Act (Cap 46, as amended and in effect
from time to time);
1.1.25

1.1.26

1.1.27

1.1.28

1.1.29

1.1.30

1.1.31

1.1.32

1.1.33

1.1.34

“initial commercial production" shall
mean the date on which the first regular
shipment of crude oil or natural gas, or
both, is made from, a field under a
program of regular production and sale;

"Inspector" shall mean the Inspector of
Petroleum appointed under section 4 of
the Petroleum Act (8 of 1991);

"maximum efficient rate" shall mean the
maximum rate of production of crude oil
in a field, without excessive rate of
decline of production or excessive loss
of reservoir pressure, and in accordance
with generally accepted practices in the
international petroleum industry and the
provisions of paragraph 6.3;

"Minister" shall mean the Minister
responsible for petroleum affairs in the
Government of Belize;

"natural gas" shall mean all petroleum
which at atmospheric conditions of
temperature and pressure is in a gaseous
state, and includes wet mineral gas, dry
mineral gas, wet gas and residue gas
remaining after the extraction,
processing or separation of liquid
petroleum from wet gas, as well as
non-petroleum gas or gases produced in
association with liquid or gaseous
petroleum;

"net petroleum" shall mean the value of
the total quantity of petroleum produced
and saved in a given calendar year and
not used in petroleum operations after
deduction of the value of the royalties
made in such calendar year and after
recovery of petroleum operations
expenditures pursuant to paragraph 9.1;

"net taxable income" shall mean net
taxable income as determined in
accordance with the provisions of the
Income Tax (Amendment) Act (9 of
1991)and amendments, 2000 (7 of 2000).

"petroleum" means all natural organic
substances composed of carbon and
hydrogen; and includes crude oil and
natural gas, and all other mineral
substances, products, by-products and
derivatives that are found in
conjunction with petroleum;

"Petroleum Act" shall mean the Petroleum
Act (8 of 1991) and any subsidiary
legislation made thereunder;

“petroleum operations" means the
operations related to the exploration,
development, extraction, production,
field separation, transportation,
storage, sale or disposal of petroleum;

7

GRANT OF
RIGHTS TO
THE CONTRACTOR

1.1.35

1.1.36

1.1.37

1.1.38

1.1.39

1.1.40

refinery or liquefaction or natural gas
treatment plant;

“petroleum operations expenditures"
shall mean expenditures incurred in
conducting petroleum operations

hereunder, determined in accordance with
the Income Tax (Amendment) Act, (9 of
1991) and its amendments, 2000 (7 of
2000)

"royalty" shall mean the royalty or
production payment described in Article
VIII;

"quarter" shall mean a period of three
(3) consecutive months commencing with
the first day of January, April, July
and October, respectively, of each
calendar year;

"well" means any opening in the ground
made or being made by drilling or

boring, or in any other manner, in
connection with exploration operations
or development and production

operations, other than a seismic hole;

“work programme" shall mean an itemized
statement of the petroleum operations to
be carried out in the contract area in
each calendar year, or to be carried out
for specific activities such as drilling
of exploration wells and appraisal wells
and development programmes, all in a
form acceptable to the Government;

"work programme budget" shall mean the
estimate of the costs of all items
included in the corresponding work
programme, including both capital and
operating budgets, all in a é form
acceptable to the Government.

ARTICLE II

The Government grants to the Contractor,
subject to the Terms and conditions set
forth in this agreement, the exclusive
right to conduct petroleum operations
within the contract area for the term of
this agreement. Except as provided in
paragraph 11.3, the Contractor shall
have the right, during the term of this
agreement, to freely lift, dispose of
and export its share of the petroleum
produced hereunder.

Title to petroleum to which the
Contractor is entitled hereunder shall
pass to the Contractor at the delivery
point. 8
TERM 3.1

The Contractor shall, except as
expressly otherwise provided in this
agreement, conduct all petroleum
operations hereunder at his sole risk,
cost and expense. The Contractor shall
look only to the petroleum to which he
is entitled under this agreement to
recover such costs and expenses, and
such petroleum shall be the Contractor's
sole source of compensation thereunder.

The Contractor shall be responsible to
the Government for the execution of all
petroleum operations in accordance with
the provisions of this agreement.
Without prejudice to the Contractor's
position as an independent Contractor
hereunder, the extent and character of
such work to be done by the Contractor
shall be subject to the general
supervision, review and approval of the
Government to which the Contractor shall
report and be responsible as herein set
forth.

The Contractor is authorized to
construct pipelines, bridges, ferries,
landing fields, radio, telephone and
related communication systems as may be
necessary for petroleum operations but
subject to the laws in force in Belize
from time to time for the regulation and
control of such installations and their
construction.

The Government reserves the right to
grant licenses to others to prospect
for, explore for and mine minerals other
than petroleum within the contract area,
and further reserves to itself the right
to so prospect, explore and mine
directly, all subject to the provisions
of paragraph 5.3.

ARTICLE III

The Contractor is authorized to conduct
exploration operations during an
exploration period which shall be
comprised of (i) an initial exploration
period of two (2) contract years
("Initial Exploration Period"), and (ii)
subject to the conditions hereinafter
provided, three (3) successive renewal
periods ("First Renewal Period", "Second
Renewal Period" and "Third Renewal
Period") of two (2) years each to the
initial exploration period. Such renewal
periods shall be granted to the
Contractor upon the Contractor's request
delivered to the Government in writing
not later than ninety (90) days prior to
the expiration of the then current
period, subject to the Contractor having
fulfilled his obligations hereunder for
the then current period, including the

9

undertakings set forth in paragraph 6.1.

If at the end of the exploration period,
no commercial discovery has been made in
any part of the contract area., this
agreement shall automatically terminate
in its entirety, provided, however, that
the Government undertakes to grant an
extension for such period, and for such
area as may be necessary, in the opinion
of the Government and the Contractor,
(i) for the Contractor to complete the
drilling, testing, appraisal or plugging
of any well actually being drilled,
tested, appraised or plugged at the end
of the exploration period and (ii) for
the Government and the Contractor to
determine that a discovery resulting
from such a well is a commercial
discovery pursuant to paragraphs under
6.2.

If a commercial discovery is made in any
portion of the contract area during the
exploration period, the Contractor will
commence development and production
operations in that particular portion of
the contract area.

In the event of a commercial discovery,
the extent of the area capable of
production of petroleum from the
formation or formations so identified
shall be determined in accordance with
the provisions of the paragraphs under
6.2 or Article XIV. The area_ so
determined shall thereupon be converted
automatically into a field, with effect
from the date of the declaration of the
commercial discovery. The term of the
development and production period for
each field shall extend for twenty-five
(25) contract years from the first day
of the first calendar year commencing
after the date of the declaration of the
commercial discovery in said field. In
the event of a new commercial discovery
as a result of new exploratory drilling
in formations that underlie and overlie
each other in an existing field, such
formations shall constitute a single
field and the field shall be redefined
as necessary to incorporate all
underlying and overlying formations, the
term of the development and underlying
and overlying formations, and the term
of the development and production period
for such redefined field shall extend
for twenty-five (25) contract years from
the first day of the first calendar year
commencing after the date of the

10
RELINQUISHMENT

4.1

declaration of the latest commercial
discovery therein.

ARTICLE IV

On or before the end of the first
renewal period, the Contractor shall
relinquish twenty-five percent (25%) of
the original contract area.

On or before the end of the second
renewal period the Contractor shall
relinquish an additional twenty-five
percent (25%) of the original contract
area.

On or before the end of the third
renewal period the Contractor shall
relinquish an additional area equal to
twenty five percent (25%) of the
eriginal contract area.

At the end of the exploration period,
the Contractor shall relinquish the
remainder of the original contract area
not then converted to a field.

The size and shape of the portion or
portions to be relinquished shall be
determined by the Contractor, provided
however, that (a) the Contractor shall
advise the Government at least ninety
(90) days in advance of the date of
relinquishment of the description and
area of the portion or portions to be
relinquished, (b) the Contractor shall
consult with the Government regarding
the shape and size of each individual
portion of the areas being relinquished,
(c)the area being relinquished shall not
be divided into more than two portions,
each of which shall be comprised of, and
be defined by reference to, blocks as
described in Exhibit B, save where no
such area or areas can be identified for
relinquishment in accordance with this
paragraph without including in such area
or areas in whole or in part a field or
area in which a discovery has been made
which the Contractor is not otherwise
required to relinquish hereunder, and
(ad) each such relinquished individual
portion shall be not less than twenty
percent (20%) of the area being
relinquished at such time with sides
parallel to the boundaries of the
original contract area, to the extent
that the boundaries of the original
contract area permit, and with the
longest side not more than three times
as long as the shortest side, and shall
in any event be of sufficient size and
convenient shape to enable petroleum
operations to be conducted thereon or
thereunder.

11

4.6
4.7
4.8
5.1

GENERAL

OBLIGATIONS

OF THE

CONTRACTOR
5.2

to a field or in which a discovery has
been made which the Contractor is not
otherwise required to relinquish
hereunder.

Upon at least ninety (90) days written
notice to the Government prior to the
end of any contract year, the Contractor
shall have the right to relinquish all
or any portion of the contract area
effective as of the end of such contract
year, subject to the provisions of
Paragraph 4.4, and such portion shall
then be credited against that portion of
the contract area which the Contractor
is next required to relinquish pursuant
to the provisions of paragraphs 4.1 and
4.2.

No relinquishment made in accordance
with this Article IV shall relieve the
Contractor of: (a) its obligations to
make payments due as a result of surface
rentals prior to the effective date of
any such relinquishment, or (b) the
minimum work and expenditure commitments
undertaken pursuant to paragraphs 6.1.1
and 6.1.2.

Upon relinquishment of any area, the
Contractor shall. perform all necessary
clean-up activities in accordance with
generally accepted practices in the
international petroleum industry, and
shall take all other action necessary to
prevent hazards to human life or third
party property.

ARTICLE Vv

The Contractor shall be responsible for
conducting all petroleum operations
within the contract area diligently,
expeditiously and efficiently in
accordance with generally accepted
practices in the international petroleum
industry and pursuant to work programmes
approved in accordance with paragraph
5.4. The Contractor shall ensure that
all equipment, materials, supplies,
plant and installations used by himself,
and his Contractors and sub-Contractors
comply with generally accepted standards
in the international petroleum industry
and are of proper construction and kept
in optimal working order.

Except as otherwise provided in this
agreement, the Contractor shall:

(a) advance all necessary funds and
purchase or lease all equipment,
12

materials and supplies required to be
purchased or leased in connection
with petroleum operations;

(b) furnish all the technical expertise
and assistance, including foreign
personnel, required for the conduct
of petroleum operations;

(c) furnish all other funds for the
performance of petroleum operations
as may be required, including payment
to foreign entities that perform
services as Contractors or  sub-
Contractors to the Contractor;

(d) appoint a local representative and
in his absence, a replacement
therefor, with respect to this
agreement, who shall have an office
and be resident in Belize and who
shall have full authority to
represent the Contractor for all
purposes of this agreement and whose
names shall, on appointment within
ninety (90) days after the effective
date, be made known to the
Government ;

(e) provide acceptable working
conditions and living accommodations,
and access to medical attention and

nursing care, for all personnel
employed by him, his Contractors and
sub-Contractors in petroleum

operations; and

(f) pay social security for all
employees as per the Laws of Belize.

If, after the effective date, others are
granted licenses within the contract
area authorizing prospecting for,
exploration for or mining of any
minerals or other substances other than
petroleum, or the Government proceeds
with such prospecting, exploration or
mining directly in its own behalf, the
Contractor shall use his best efforts to
avoid obstruction or interference with
such licensee's or Government's
operations within the contract area. The
Government shall use its best efforts to
ensure that operations of third parties
do not obstruct the Contractor's
petroleum operations within the contract
area.

(a) At least ninety (90) days prior to
the beginning of each calendar year, or
at such other time as is mutually agreed
by the patties, the Contractor shall
prepare and submit for approval to the
Government an annual work programme and
work programme budget of petroleum
operations and petroleum operations
expenditures by quarters for the

13
contract area setting forth the
petroleum operations the Contractor
proposes to carry out during the ensuing
calendar year. Such annual work
programmes and work programme budgets
shall comply with the minimum work and
expenditure obligations described in
paragraphs 6.1. Approval by the
Government of the proposed annual work
programme budget of petroleum operations
and petroleum operation expenditures
will not be unreasonably withheld or
delayed. The Government and the
Contractor shall have reached agreement
upon an annual work programme and work
programme budget for the period from the
effective date until the end of the
calendar year in which the effective
date falls or for the ensuing calendar
year if the effective date falls after
the 30th day of September.

(b) Should the Government wish to
propose revisions to the annual work
programme or work programme budget, it
shall within thirty (30) days after
receipt thereof so notify the Contractor
specifying in reasonable detail its
reasons therefor. Promptly thereafter
the parties shall meet and endeavor to
agree on the revisions proposed by the
Government. If the Contractor and the
Government fail to agree upon = any
revisions proposed by the Government
within sixty (60) days of the receipt of
the Contractor's proposals, the points
of disagreement shall be resolved as
follows:

{i) all other aspects of the annual work
programme and work programme budget to
which the Government proposes revisions
shall be mutually agreed before such
aspects of the annual work programme and
work programme budget shall be adopted.

(c) It is recognized by the parties that
the details of an annual work programme
May require changes in light of then
existing circumstances. In such event,
the Contractor may introduce such
changes as may be necessary, following
consultation with and approval by the
Government, but subject to the
Following:

(i) in the case of changes to an annual
work programme and work programme budget
which relate to exploration operations,
such changes may be implemented to the
extent that they are not inconsistent
with the undertakings set forth in
paragraph 6.1 or the general objective
ef such annual work programme;

(ii) in the case of changes to an annual
14

MINIMUM WORK
AND EXPENDITURE
OBLIGATIONS

6.1.1.1

6.1.1.2

6.1.1.3

6.1.1.4

work programme and work programme budget
which relate to the development of a
field, such changes may be implemented
to the extent that they are not
inconsistent with the applicable
development work programme and work
programme budget adopted pursuant to
paragraph 6.2 or the-general objective
of such annual work programme;

(iii) all other changes may be notified
in writing to the Government and shall
be mutually agreed before they may be
implemented.

(ad) To the maximum extent practicable,
the Contractor shall involve
representatives of the Government in the
preparation of the annual work programme
and work programme budget.

(e) Within thirty (30) days after the
end of each quarter, the Contractor
shall submit to the Government a report
describing' and summarizing petroleum
operations carried out, and petroleum
operations expenditures incurred during
such quarter. Such report shall be in a
form acceptable to the Government.

ARTICLE VI

The Contractor shall commence petroleum
operations hereunder not later than
ninety (90) days after the effective
date. The amount to be expended by the
Exploration Contractor in conducting
exploration Period operations in
accordance with approved work programmes
during the exploration period, shall not
be less than the following as adjusted
pursuant to paragraph 6.1.4.

Initial Exploration Period:

(a) First contract year 32,500 US$
(b) Second contract year 65,000 uSs$

First renewal period (if requested by
the Contractor pursuant to paragraph
3.1):

(a) First contract year 65,000 uss
(b) second contract year 65,000 US$

Second renewal period (if requested by
the Contractor pursuant to paragraph
3.1):

(a) First contract year 650,000 US$
(b) Second contract year 1,950,000 us$

Third renewal period (if requested by
the Contractor pursuant to paragraph
3.1):

15
6.1.2

6.1.2.1

6.1.2.2

6.1.2.3

6.1.2.4

(a) First contract year 1,000,000 us$
(b) Second contract year 1,000,000 us$

The Contractor undertakes to carry out
and comply with the following minimum
work commitments. Each subsequent year's
work programme is contingent upon the
results from the previous years.

Initial exploration period:
(a) First contract year:

Reprocess and reinterpret existing
seismic and other data of the contract
area;

(b) Second contract year

Carry out detailed soil geo-
chemical and geo-botanical investigation
in the contract area;

First renewal period (if requested by
the Contractor pursuant to paragraph
3.1):

Year 1: Shoot 2D seismic (at least 100
line kms.) as required and
interpret the data, provided
that, Contractor has not
commenced drilling of
exploratory well(s) in either
of the Blocks A & B.

Year 2: Shoot additional 2D seismic in
detail on prospects defined by
previous year 1 and interpret.

Second renewal period (if requested by
the Contractor pursuant to paragraph
3.1):

Year 1: Shoot and interpret 3D seismic
on prospect defined by
previous years, work.

Year 2: Drill one well on the most
promising prospect. The
programme may be accelerated
to drill the first well in
Year 5 if the results of
previous years are encouraging
and dictate such action.

Third renewal period (if requested by
the Contractor pursuant to paragraph
3.1): Details of the work program to be
specified for first and second contract
years.

If, during any contract year in the
exploration period, the Contractor
should expend more than the required
minimum annual exploration expenditures,
the Contractor may subtract an amount

16
-1.4

equal to the excess amount spent from
the required minimum exploration
expenditures for the ensuing contract
year in the exploration period. If works
carried out in any contract year exceed
the minimum work commitment relating to
such contract year as provided in
paragraph 6.1.2, the excesses may, with
the Government's prior written consent,
count towards the satisfaction of the
minimum work commitments for the ensuing
contract year.

Compliance with the required minimum
exploration expenditures for a given
contract year shall not relieve the
Contractor of his obligation to comply
with the required minimum work
commitment, nor shall compliance with
the required minimum work commitment for
a given contract year relieve the
Contractor of his obligation to comply
with the required minimum exploration
expenditures for such contract year.

(a) Within ninety (90) days of the
effective date and, where this agreement
has been extended pursuant to paragraph
3. 1, on the first day of each extension
period, the Contractor shall provide
security by means of a bank guarantee,
in the form set forth in Exhibit C,
equal to the total unadjusted minimum
exploration expenditures for the initial
exploration period, or, as the case may
be, for the first, second and third
renewal periods, as set forth in
paragraph 6.1.1. Upon prior confirmation
by independent accountants acceptable to
both the Contractor and the Government
of the exploration expenditures actually
incurred, such security shall be reduced
at the end of each contract year in the
exploration period to the extent that
the Contractor has spent the prescribed
minimum amounts stipulated in paragraph
6.1.1, provided that the outstanding
balance shall not be less than the
required minimum exploration
expenditures for the remaining contract
year of the exploration period in
question, as stipulated in paragraph
6.1.1 and as adjusted pursuant to
paragraph 6.1.4.

(a) If, at the expiration of the
exploration period, or upon the date of
termination of this agreement, or upon
relinquishment of the entire contract
area by the Contractor pursuant to
paragraph 4.6, whichever first occurs,
the Contractor has not expended for
exploration operations sums at least
equal to the total minimum exploration
expenditures, as adjusted, required
hereunder, the balance of the security
corresponding to the unexpended minimum
exploration expenditures, as adjusted,

17
Discovery
And Development
Period

6.2.2

6.2.3

automatically shall be paid to the
Government.

(b) If, at the end of any contract year
in the exploration period, the
Contractor has not expended for
exploration operations sums at least
equal to the minimum exploration
expenditures, as adjusted, required
hereunder for such contract year, a
portion of the security corresponding to
the unexpended minimum exploration
expenditures, as adjusted, for such
contract year automatically shall be
paid to the Government.

The terms and conditions relating to the
discovery and development period shall
be as follows.

When in the course of petroleum
operations, a discovery of petroleum is
made, the Contractor shall immediately
notify the Government in writing
accordingly, specifying in such notice
all pertinent information concerning the
discovery.

If the Contractor determines to conduct
a drill-stem or production test, in open
hole or through perforated casing, with
regard to the discovery, he shall notify
the Government of the time of such test
at least twenty-four (24) hours prior to
the proposed test, and the Government
shall have the right to have a
representative present during such test.
Not later than ninety (90) days after
completion of such test or tests, the
Contractor shall complete the analysis
and interpretation of the data resulting
from such test and submit a report to
the Government which shall contain
copies of such data and its analysis and
interpretation thereof, and which shall
also contain a written notification of
whether or not, in the Contractor's
opinion, such discovery is of potential
commercial interest. If the Contractor
plugs and abandons the well which
encountered such discovery without
conducting a drill stem or production
test, or fails to conduct a drill stem
or production test with respect to such
discovery within one hundred and eighty
(180) days from the date on which such
discovery has been made, it shall be
deemed to have notified the Government
that, in the Contractor's opinion, such
discovery is not of potential commercial
interest.

If, pursuant to paragraph 6.2.2, the
Contractor notifies, or is deemed to
have notified, the Government that such
discovery is not of potential commercial
interest, the Government shall have the

18

6.2.5

6.2.6

option, exercisable by notice in writing
to the Contractor, to require the
Contractor to relinquish the area
corresponding to such discovery and
forfeit any rights relating to such
discovery and any production therefrom.
The area subject to relinquishment shall
not exceed the prospective producing
area determined by taking into account
the area of the structural closure of
the prospective horizon and other
relevant technical factors. Any such
relinquishment by the Contractor of the
area relating to such discovery before
the end of the exploration period shall
be carried out in accordance with
paragraphs 4.4, 4.6 and 4.8.

If, pursuant. to paragraph 6.2.2, the
Contractor notifies the Government that
the discovery is . of potential
commercial interest, the Contractor
shall promptly prepare and submit for
approval to the Government a work
programme and work programme budget for
the appraisal of such discovery. Such
appraisal work programme and work
programme budget shall include a
complete programme of appraisal
operations necessary to determine
whether such discovery is a commercial
discovery.

Within fifteen (15) days after the
submission of the appraisal work
programme and work programme budget
pursuant to paragraph 6.2.4, the
Contractor and the Government shall meet
with a view to adopting such work
programme and work programme budget or
mutually agreeing upon amendments or
additions thereto. Failing agreement
between the Contractor and the
Government as to such work programme and
work programme budget at such meeting,
or within fifteen (15) days thereafter,
the original appraisal work programme
and work programme budget submitted by
the Contractor, revised in accordance
with any agreed amendments or additions
thereto, shall be deemed adopted, and
the Contractor shall immediately
commence implementation thereof. on
adoption of the appraisal work programme
and work programme budget, the annual
work programme and work programme budget
adopted pursuant to paragraph 5.6 shall
be revised accordingly.

If, pursuant to paragraph 6.2.2, the
Contractor has notified the Government
that the discovery is of potential
commercial interest, it shall, unless
otherwise agreed:

(a) in respect of a discovery of crude
oil, advise the Government by notice in
19
6.2.7

6.2.8

writing, whether or not in its opinion,
the discovery is commercial within a
period of agreed eighteen (18) months
from the date -on which the Contractor
notified the Government that said
discovery was of potential commercial
interest:

Provided that in respect of a
discovery of crude oil in water depths
of more than 600 feet, such period may
be increased by mutual agreement from
eighteen (18) months to twenty-four (24)
months.

(b) in respect of a discovery of non-
associated natural gas, advise the
Government by notice in writing, whether
or not in its opinion, the discovery is
commercial, within such period as may be
stipulated in an agreement made pursuant
to Article XIV with respect to such
discovery or, in the absence of such
agreement, within thirty-six (36) months
from the date on which the Contractor
notified the Government that said
discovery was of potential commercial
interest.

If the Contractor notifies the
Government that the discovery is not
commercial, or fails to notify the
Government that the discovery is
commercial within the periods prescribed
in paragraphs 6.2.6 (a) and (b), the
Government shall have the option,
exercisable by notice in writing to the
Contractor, to require the Contractor to
relinquish the area corresponding to
such discovery and forfeit any rights
relating to such discovery and any
production therefrom. The area subject
to relinquishment shall not exceed the
prospective producing area determined by
taking into account the area of
structural closure of the prospective
horizon and other relevant technical
factors. Any such relinquishment by the
Contractor of the area relating to such
discovery before the end = of the
exploration period shall be carried out
in accordance with paragraphs 4.4, 4.6
and 4.8.

(a) The notice submitted to the
Government by the Contractor pursuant to
paragraph 6.2.6 (a) and (b) shall be
accompanied by a report on the discovery
setting forth all relevant technical and
economic data, including, but not
limited to, geological and geophysical
information, areas, thickness and extent
of the productive strata, petrophysical
properties of the reservoir formations,
PvT data, the reservoir's productivity
indices for the wells tested at various
rates of flow, permeability and porosity

20
of the reservoir formations, the
relevant characteristics and qualities
of the petroleum discovered, additional
geological data and evaluations of the
reservoir, crude oil and natural gas
reserves estimates and any other
relevant characteristics and properties
of the reservoirs and fluids contained
therein, as well as all evaluations,
interpretations and analyses of such
data and feasibility studies relating to
the discovery prepared by the Contractor
his Contractors, sub-Contractors and
affiliated companies.

(b)In addition, if the Contractor
believes that the discovery is
commercial, he shall submit to the
Government with the report described in
Paragraph 6.2.8 (a) a work programme and
work programme budget for the
development of such discovery. Such
development work programme and work
programme budget shall set out detailed
proposals, including cost estimates,
drilling schedules, number of wells and
well spacing, production forecasts and a
timing schedule, in accordance with
generally accepted engineering practices
and economics of the international
petroleum industry, for the
establishment and operation of all the
facilities, installations and services
required for the production, processing,
storage and transportation of petroleum
from the area in which the discovery is
located and any other activities
incidental thereto. Proposals relating
to production procedures shall ensure
that the area does not suffer an
excessive rate of decline of production
or an excessive loss of reservoir
pressure. Such development work
programme and work programme budget
shall also contain particulars of
feasible alternatives, if any,
considered by the Contractor for the
development and exploitation of the
discovery and economic feasibility
studies carried out by or for the
Contractor with respect to the discovery
taking into account the location,
meteorological conditions, cost
estimates, the price of petroleum and
any other relevant data and evaluations
thereof.

The Government shall examine the report
and any work programme and work
programme budget submitted pursuant to
paragraph 6.2.8 and may require the
Contractor to provide, within a
specified period of time, such
additional information and data as it
may reasonably require to evaluate such
report, work programme and work

21
6.2.10

programme budget. As soon as possible
after the submission of the report and
any work programme and work programme
budget pursuant- to paragraph 6.2.8 or
receipt of such additional information
and data, the Government and the
Contractor shall meet (i) to determine
at such meeting, or at such later date
as may be mutually agreed, the
boundaries of the area to be delineated
as a field, and (ii) to adopt a work
programme and work programme budget for
the development of the discovery.

(a) At the meeting described in
paragraph 6.2.9 the Contractor shall
carefully consider and take into
account the proposals of the Government
and the reasons therefor and shall
attempt in good faith to reach an
agreement with the Government on the
points at issue paying particular
consideration to the objective of
achieving initial commercial production
expeditiously taking into account
generally accepted engineering practices
and economics of the international
petroleum industry.

(b) If the Government and the Contractor
agree upon the boundaries of the area to
be delineated as a field and upon the
adoption of a work programme and work
programme budget for the development of
the discovery, the date upon which such
agreement is reached, as reflected in
writing signed by both parties, shall be
the date of the declaration of the
commercial discovery for all purposes of
this agreement. The area so determined
shall, on such date, be automatically
converted into a field, and the
Contractor shall, as soon as is
practicable, commence development and
production operations in the field
according to the adopted work programme
and work programme budget. Upon adoption
of the development work programme and
work programme budget, the annual work
programme and work programme budget
adopted pursuant to paragraph 5.6 shall
be revised accordingly.

(a) In the event that no agreement is
reached between the Government and the
Contractor within one hundred and eighty
(180) days from the date of submission
of the report and work programme and
work programme budget pursuant + to
paragraph 6.2.8 as to (i) matters
relating to the adoption of the work
programme and work programme budget for
the development of the discovery or (ii)
the boundaries of the area to be
delineated as a field, the Government or
the Contractor may refer the matter for
determination pursuant to Article XXIV.

22
6.2.11
Production 6.3
Period

6.3.1

The determination in accordance- with
Article XXIV shall be final and the work
programme and work programme budget for
the development of the discovery and the
boundaries of the area to be delineated
as a field, as the case may be, shall be
deemed to have been adopted and agreed
as determined, except that the
Contractor may, within sixty (60) days
of receipt of such determination, notify
the Government that the discovery to
which such work programme and work
programme budget and area so determined
is no longer considered to be
commercial. If the Contractor so
notifies the Government, the provisions
of paragraph 6.2.7 shall apply. Failing
such notification, the date after sixty
(60) days of the receipt of such
determination shall be deemed to be the
date of the declaration of the
commercial discovery for all purposes of
this agreement. The area so determined
shall, on such date, be automatically
converted into a field and the
Contractor shall, as soon as is
practicable, commence development and
production operations in the field
according to the work programme and work
programme budget so adopted. Upon
adoption of ' the development work
programme and work programme budget as
aforesaid, the annual work programme and
work programme budget adopted pursuant
to paragraph 5.6 shall be revised
accordingly.

Notwithstanding any other provision of
this agreement, in the event’ that
initial commercial production has not
occurred within three (3) years, in the
case of a crude oil discovery on land or
in water depths of less than six hundred
feet (200 m), or five (5) years, in the
case of non-associated natural gas
discovery, or such longer period as the
Government may have agreed in the
development work programme and work
programme budget, from the date of
declaration of commercial discovery for
a field, the Contractor shall relinquish
the area comprising such field and shall
forfeit any rights relating to such
field and any production therefrom.

The terms and conditions of the
production period shall be as set out
below.

The Contractor shall produce crude oil
from the contract area at a rate below
the maximum efficient rate. In
conjunction with the adoption of the
development work programme and work
programme budget pursuant to paragraph
6.2.10, the Contractor and the
Government shall establish at that time

23

6.3.2
OBLIGATIONS
OF THE
GOVERNMENT
7.21
7.2

the maximum efficient rate of
production for crude oil and _ the
production rate for non-associated
natural gas. Such rates shall be
reviewed annually at the time of
submission of the annual work programme
by the Contractor pursuant to paragraph
5.4 and revised, if necessary, by
mutual agreement. In the case of non-
associated natural gas, the production
rate shall not be required by the
Government to be less than that
required to satisfy any contracts then
in existence for the sale of such
natural gas.

Not less than ninety (90) days prior to
the beginning of each calendar year
following initial commercial production,
the Contractor shall prepare and furnish
to the Government for approval a
forecast statement setting forth by
quarters the total quantity of crude oil
(by quality, grade and gravity) and
natural gas that the Contractor
estimates can be produced, saved and
transported hereunder during such
calendar year in accordance with
generally accepted practices in the
international petroleum industry. The
Contractor shall endeavour to produce in
each calendar year the forecast
quantity. The crude oil shall be run to
storage tanks, constructed, maintained
and operated by the Contractor in
accordance with Government Regulations,
in which such crude oil shall be
metered or otherwise measured for all
purposes required by this agreement.

ARTICLE VII

The Government shall:

assist the Contractor in the execution
of work programmes by supplying or
otherwise making available all
geological, geophysical, geographical,
drilling, well, production and other
information, including well location
maps, relating to the contract area in
the possession of the Government or
coming into the possession of the
Government which are classified _as_non-
confidential.

provide the right of ingress to and
egress from the contract area and any
facilities used in petroleum operations,
and, upon application in the prescribed
manner, all necessary visas, work
permits, import licenses and rights of
way and easements as may be required by
the Contractor and his Contractors and

24
7.3
ROYALTY/ 8.1
PRODUCTION
PAYMENT
8.2
8.3
8.4
RECOVERY OF 9.1

sub-Contractors and which may be
available from resources within the
Government's control.

In case of cross-border discoveries, the
Government shall explore all possible

means of co-operation with the
neighboring country into which the

reservoirs extend in order to protect

the Contractor's right to exploit such
cross-border discoveries.

ARTICLE VIII

The Contractor shall pay to the
Government a royalty equal to (i) seven
and a half percent (7.5%) of the value
of the annual gross production of crude
oil produced and saved in each calendar
year and not used or consumed in
petroleum operations and (ii) five
percent (5%) of the value of the annual
gross production of natural gas
produced, saved and sold in each
calendar year and not used or consumed
in the conduct of petroleum operations.

The royalty with respect to crude oil
shall be payable in cash and/or kind at
the option of the Government. The
royalty with respect to natural gas
shall always be paid in cash.

For the purpose of determining the
amount of the royalty due, crude oil and
natural gas shall be valued in
accordance with paragraphs 10.1, 10.2
and 14.4, less such costs as_ the
Government may reasonably allow for
handling and transportation from the
wellhead to the delivery point as
described in such paragraphs, and the
royalty shall be payable quarterly
within thirty (30) days of the end of
each quarter on the basis of crude oil
production or natural gas sales which
eccur in each such quarter. Payment
shall be accompanied by a certificate
from the Contractor setting forth in
detail the basis for computation of the
royalty. Such certificate shall be in a
form acceptable to the Government.

If the Government elects to take the

Royalty with respect to Crude Oil, or

any part thereof, in kind, it shall

notify the Contractor in accordance with

the provisions of paragraph 11.2.
ARTICLE IX

In each calendar year, after discharging

25
PETROLEUM
OPERATIONS
EXPENDITURES :
PRODUCTION SHARING

Daily Average Production

its obligation for the royalty payment
due to the Government pursuant to
Article VIII Contractor shall be
entitled to recover all petroleum
operations expenditures incurred
hereunder, out of ninety percent (90%)
of the Petroleum produced and saved in
such calendar year and not used in
petroleum operations by retaining and
disposing of that amount of petroleum
equal in value to the unrecovered
petroleum operations expenditures for
that calendar year plus all unrecovered
petroleum operations expenditures from
prior calendar years. All such petroleum
operations expenditures shall be
recovered without a ceiling in the
manner, to the extent provided for, in
the Income Tax (Amendment) Act (9 of
1991) and its amendments 2000 (7 of
2000). For the purpose of determining
the value of the quantity of petroleum
to which the Contractor is entitled in
each calendar year pursuant to this
paragraph 9.1, the provisions of Article
X shall be applied.

The remaining quantity of petroleum
produced and saved in a given calendar
year and not used in petroleum
operations, after deduction of the value
of the royalty payments made in such
calendar year and after recovery by the
Contractor of petroleum operations
expenditures pursuant to paragraph 9.1,
("Net Petroleum") shall be taken and
disposed of separately by the Government
and the Contractor in each calendar year
in the following proportions:

Contractor's Share % Government's Share %
First 50,000 bbl/d 95% 5%
Next 50,000 bbl1/d 93.5% 6.5%
Next 50,000 bbl/d 90% 10%
Any volume over
first 150,000 bbl/d 85% 15%
ARTICLE X

VALUATION 10.1
AND

MEASUREMENT

OF PETROLEUM

10.2

Crude oil sold to third parties shall be
valued at the net realized price at the
delivery point received by the
Contractor for such crude oil.

Crude oil sold to other than third
parties shall be valued as follows:

26
10.2.1 By using the weighted average unit price
received by the Contractor from sales to
third parties at the delivery point, net
of any commissions and brokerages paid
in relation to such third party sales,
during the ninety (90) days preceding
such sale, adjusted as necessary for
quality, grade and gravity, and taking
into consideration any special
circumstances with respect to such
sales, unless less than fifty percent
(50%), by volume, of crude oil sales
during such period are made to third
parties, in which case crude oil sold to
other than third parties shall be valued
in accordance with paragraph '¢- /_.

10.2.2 If no third party sales have been made
during such period of time, then (a) on
the basis used to value other crude oil
from Belize of similar quality, grade
and gravity (or, if not similar,
adjusted as necessary for quality, grade
and gravity) and taking into
consideration any special circumstances
with respect to sales of such crude oil,
or (b) if there is no other crude oil
from Belize, on the basis used to value
erude oil from other sources in Central
America, the Caribbean, Colombia and
Venezuela of similar quality, grade and
gravity and taking into consideration
any special circumstance with respect to
sales of such similar crude oil.

10.3 Natural gas shall be valued in
| accordance with the provisions of
paragraph 14.4.

1 10.4 Third party sales referred to in this
‘ Article shall mean sales other than
barter sales made by the Contractor to
purchasers who are not affiliated
companies of the Contractor in arms
length transactions and with whom (at
the time the same is made) the
Contractor has no contractual interest
involving directly or indirectly any
joint interest.

' 10.5 Commissions or brokerages incurred in

: connection with sales to third parties,
if any, shall not exceed the customary
and prevailing rate.

10.6 In the event that petroleum operations
involve the segregation of crude oils of
different quality, grade or gravity, and
if the parties do not otherwise mutually
agree, any and all provisions of this
agreement concerning valuation of crude
oil shall separately apply to each
segregated crude oil. However, in
electing to take crude oil for internal
consumption pursuant to paragraph 11.7
and to take royalty in kind pursuant to

27
10.7

10.8

10.9

10.10

paragraph 11.2, the Government shall
have the right to receive crude oil of
the quality, grade and gravity of its
choice.

The Contractor shall supply, operate and
Maintain equipment for measuring the
volume and quality of the petroleum
produced and saved hereunder, including
gravity, density, temperature and
pressure measuring devices and any other
devices* that may be required. All
measurement equipment and devices shall,
prior to their installation or usage, be
approved by the Inspector of Petroleum.
Such equipment and devices shall at all
reasonable times be available for
inspection and testing by the Inspector
of Petroleum or other authorized
representatives. Any such inspection or
testing shall not interfere with the
normal operation of the facilities
involved. The equipment and devices used
or installed pursuant to this paragraph
shall not be replaced or altered without
the prior approval of the Government.

The Contractor shall undertake to
measure the volume and quality of the
petroleum produced and saved hereunder,
consistent with generally accepted
practices in the international petroleum
industry, with the frequency and
according to procedures which shall be
approved by the Government.

The Contractor shall give the Inspector
of Petroleum timely notice of its
intention to conduct measuring
operations and the Inspector shall have
the right to be present at and
supervise, either directly or through
authorized representatives, such
operations.

If ait .is determined, following an
inspection or test carried out by the
Government or its representatives, that
the equipment, devices or procedures
used for measurement are inaccurate and
exceed the permissible tolerances which
shall be established by agreement
between the Government and the
Contractor, and such determination is
verified by an independent surveyor
acceptable to both parties, such
inaccuracy shall be deemed to have
existed for one-half of the period since
the last previous such inspection or
test, unless it is proved that such
inaccuracy has been in existence for a
longer or shorter period. Appropriate
adjustments covering such period shall
be made within thirty (30) days from the
date of such determination.

28
MARKETING, 11.1

ROYALTY IN

KIND AND

DOMESTIC

REQUIREMENTS
11.2
11.3
11.4
11.5

ARTICLE XI

The Contractor shall be obligated to
market all crude oil produced and saved
from the contract area, subject to the
provisions hereinafter set forth.

If the Government elects to take the
royalty payment on crude oil in kind, it
shall so notify the Contractor in
writing not less than sixty (60) days
prior to the commencement of each six
month semester of each calendar year
specifying the quantity, and designating
the grade and quality that it elects to
take in kind, based upon estimates,
including those contained in the
forecast statement furnished pursuant to
paragraph 6.3.2. Final adjustments shall
be made within ninety (90) days of the
end of each calendar year on the basis
of actual quantities. Such notice shall
be effective for the ensuing six month
semester of that calendar year. Failure
to give such notice shall be
conclusively deemed to indicate the
election by the Government not to take
in kind.

Any sale by the Contractor of any part
of the Government's share of crude oil
production shall not be for a term
expiring more than six (6) months after
the date of execution of the sales
contract without the Government's
written consent. If the Government so
consents, the Government shall not
exercise its rights to receive crude oil
in kind pursuant to paragraph 11.2

Any sale by the Contractor of any part
of its share of the crude oil produced
and saved from the contract area shall
not be for a term expiring more than
twelve (12) months after the date of
execution of the sales contract without
the Government's written consent. if the
Government so consents, the Government
shall not exercise its rights under
paragraph 11.7 to require the Contractor
to satisfy the internal consumption
requirements of Belize from crude oil
which is subject to such contract.

Crude oil which the Government has
elected to take in kind shall be
delivered by the Contractor, free of
cost to the Government, at regularly
spaced intervals at the delivery point
or to the Government's storage
facilities in the field, or both, at the
option of the Government. The Government
shall provide at such delivery points,
at its sole expense, all storage,
transportation and other facilities
necessary to receive such crude oil,
provided, however, that if the

29
11.6

11.7

11.8

Government requests, the Contractor
shall provide adequate storage
facilities at such places, free of
charge, at the risk of the Government,
for a quantity of the Government's crude
oil not exceeding one hundred thousand
(100,000) barrels for each field. If
storage exceeds one hundred thousand
(100,000) barrels per field at any time,
the Government shall pay to the
Contractor a reasonable storage charge
for such excess.

If the Government elects to meet all or
part of the requirements of the domestic
market of Belize from crude oil
production in Belize, it shall use its
share of production from all crude oil
production in Belize to do so. If in any
year there is domestic demand in excess
of the Government's share of such
production, the Government may require
the Contractor to sell crude oil in
Belize on a pro rata basis with other
producers in Belize, according to the
quantity of crude oil production of each
producer in each year. The Government
shall give the Contractor at least three
(3) months notice in advance of such
requirement and the term of supply will
be on an annual basis. The price for
such sales shall be the price as
calculated pursuant to paragraph 10.2
above.

If the Government elects to exercise its
rights under paragraph 11.6, it shall
notify the Contractor in accordance with
the provisions of paragraph 11.2
relating to the Government's election to
take royalty payment in kind. The
amounts to be taken shall be based upon
estimates, including those contained in
the forecast statement furnished
pursuant to paragraph 6.3.2, and final
adjustments shall be made within ninety
(90) days of the end of each calendar
year on the basis of actual quantities.

Not less than twelve (12) months prior
to initial commercial production in any
field, the Contractor shall submit to
the Government for approval, proposed
procedures and related operating
regulations and financial terms covering
the scheduling, storage and lifting of
crude oil from such field. The
procedures, regulations and terms shall
comprehend the subjects necessary to
efficient and equitable operations
including, but not limited to: rights of
parties, notification time, maximum and
Minimum quantities, duration of storage,
scheduling, conservation, spillage,
liabilities of the parties, and
penalties for over and under lifting,
safety and emergency procedures.

30
PAYMENT 12.1
PROCEDURE
12.2
12.3
12.4
SURFACE 13.1
RENTALS
NATURAL GAS 14.1

ARTICLE XII

All payments due to the Government
hereunder shall be made in United States
dollars at a bank to be designated by
the Government, or at the Contractor's
election, such other currency as is
acceptable to the Government.

All payments due to the Contractor
hereunder shall be made in United States
dollars at a bank to be designated by
the Contractor, or, at the Government's
election, such other currency as is
acceptable to the Contractor.

Except as otherwise expressly provided
herein, all payments required to be made
pursuant to this agreement shall be made
within thirty (30) days following
the-end of the calendar month in which
the obligation to make such payment
occurs.

If any payment is not made when due,
such unpaid amount shall bear interest
from and after the due date at an
interest rate compounded annually at two
percent (2%) greater than the interest
rate charged by any Commercial Bank in
Belize to prime commercial customers for
ninety (90) day loans as in effect from
time to time until the date of payment
or, by mutual agreement, at LIBOR in
effect at the time.

ARTICLE XIII

The Contractor shall be liable for
payment of such fees and surface rentals
as are stipulated in the Petroleum
Regulations 1992. The fees payable for
each year shall be paid in advance and
in accordance with paragraph 12.3. The
fees for the first year shall be paid
within one (1) month with reference to
the effective date of this agreement.

ARTICLE XIV

The Contractor shall have the right to
use associated Natural gas for petroleum
operations, including re-injection for
pressure maintenance in the field or
adjacent fields of the Contractor.
Associated natural gas which is, in the
opinion of both the Contractor and the
Government, not economical, shall be
returned to the subsurface structure, or
may be flared with the consent of the
Government. In the event that the

31
14.2

14.3

14.4

14.4.1

Contractor chooses to process and sell
associated natural gas, the Contractor
shall notify the Government of the same
and upon such notification, the
Government and the Contractor shall, as
soon as practicable thereafter, meet
together with a view to reaching an
agreement on the production, processing
and sale of such gas. In the event the
Contractor chooses not to process and
sell associated natural gas, the
Government may elect to off-take at the
outlet flange of the gas-oil separator
and use such associated natural gas
which is not required for petroleum
operations. There shall be no charge to
the Government for such associated
natural gas, provided that the cost to
gather such associated natural gas in
the field at the point of being flared
and to process and utilize it shall be
for the account of the Government.

Where non-associated natural gas is
discovered in the contract area and the
Contractor has, pursuant to paragraph
6.2 informed the Government that the
discovery is of potential commercial
interest, the Government and the
Contractor will, on completion of the
appraisal programme relating to such
discovery, or sooner if so agreed, meet
together with a view to reaching an
agreement on the development,
production, processing, utilization,
disposition or sale of such gas.

In the event that the development,
production, processing, utilization,
disposition or sale of natural gas from
the contract area is determined by the
parties to be economically feasible in
accordance with this Article (XIV), the
costs of development and production of
the same from the reservoir to the
delivery point, and the revenue derived
therefrom, shall, unless otherwise
agreed pursuant to paragraphs 14.1 and
14.2, be included in petroleum opera-
tions expenditures and gross revenues,
respectively, for all purposes of this
Agreement, subject to the accounting
procedure outlined in the Bulletin of
the Income Tax Commissioner (Annex 1).

The price to be paid for natural gas, or
the value to be attributed thereto shall
for sales to third parties, be equal to
the net realized price obtained by the
Contractor for such Natural Gas at the
delivery point;

For sales other than to third parties,
be determined by agreement between the
Government and the Contractor, provided,
however, that such price or value shall
reflect the following: (i) the quality

32
15.4
15.5
EXEMPTIONS 16.1
FROM CUSTOMS
DUTIES
16.2
16.3

required, prior to leaving Belize to
establish to the satisfaction of the
Government that the necessary income
taxes have been paid.

The Contractor and his Contractors and
sub-Contractors and their respective
personnel shall be obligated to pay such
reasonable. transfer taxes and stamp
taxes as may be in effect from time to
time at the rates which are generally
applicable to all persons or entities in
Belize.

Except as may be otherwise agreed in
writing between the Government and the
Contractor, all transactions giving rise
to revenues, costs or expenses which
will be credited or charged to the
books, accounts, records and reports
prepared, maintained or submitted
hereunder shall be conducted at arm's
length or on such a basis as will assure
that all=such revenues, costs or
expenses will not be higher or lower, as
the case may be, than would result from
a transaction conducted at arm's length
on a competitive basis with third
parties.

ARTICLE XVI

The Contractor and his non-Belizean
Contractors and sub-Contractors engaged
in conducting petroleum operations under
this agreement shall be permitted to
import upon application to and approval
by the Minister of Finance for
exemptions from customs duties with
respect to the importation of,
machinery, equipment, spare parts,
materials, supplies, consumable items,
moveable property, and any other items
er articles connected with petroleum
operations, subject to the provisions of
paragraph 16.2.

The exemptions provided in paragraph
16.1 shall not apply to any imported
item when, in the reasonable opinion of
the Government, items of the same, or
substantially the same, kind and quality
are manufactured locally and are
available for purchase and timely
delivery at the Contractor's operating
base in Belize at a price equal to the
cost of the imported item(s).

The Government reserves the right to
inspect the records, documentation or
the physical item or items for which an
exemption is or has been provided under
paragraph 16.1 to determine that such
item or items are being or have been

34
16.4
16.5
16.6
16.7
16.8
EXCHANGE AND 17.1
CURRENCY
CONTROLS

imported solely for the purpose for
which the exemption was granted.

The item or items exempt from customs
duties hereunder shall not be sold to
third parties (who are not in their own
right exempt from such customs duties)
for use or consumption in Belize unless
prior written authorization is obtained
from the Government and the importing
party pays the tax or duty due on the
assessed value of such item or items at
the time of sale.

Any of the items imported into Belize,
whether exempt or non-exempt from
customs duties, may be exported by the
importing party at any time without the
payment of any export duties, taxes or
imposts.

“Custom duties" as used herein shall
include all duties, taxes or imposts
(except those charges, as may be in
force from time to time, paid to the
Government for actual services rendered
such as normal handling and storage
charges) which are payable as a result
of the importation of the item or items
under consideration.

The Contractor shall be exempted from
any duty, fee or any other financial
imposts (except those charges paid to
the Government for actual services
rendered such as normal handling and
storage charges, if any) in respect of
the export of petroleum to which the
Contractor is entitled hereunder.

The Contractor shall not, directly or
indirectly, export any petroleum
produced from the contract area to any
country or person which the Government
has by law or official pronouncement
declared to be hostile or unfriendly.

ARTICLE XVII

The Contractor shall be subject to the

applicable exchange control legislation
and regulations in effect from time to
time in Belize, provided, however, that:

(i) the Contractor shall be permitted to
freely dispose of any crude oil
produced after satisfying its
obligations of payment of taxes,
bonuses, royalties and other fees to
the Government and with the prior
approval of the Central Bank of
Belize to receive and hold the
proceeds from the sale of any
petroleum, crude oil, natural gas

35
TITLE TO
EQUIPMENT

GOVERNMENT
PARTICIPATION

18.

19.

and casinghead petroleum spirit
produced therefrom in its offshore
banking account;

(ii) the Contractor shall be permitted
to remit any profits, dividends,
capital, or sums owed in repayment
of loans including sums owed to
affiliates, which are not required
for conducting the petroleum
operations, to their home office or
non-resident shareholder free of any
charges, taxes, imposts or other
duties;

(iii) the Contractor shall have the
right to establish and maintain
local bank accounts which may be
denominated in Belize dollars or,
subject to the prevailing conditions
of the Central Bank of Belize in US
dollars which may be utilized as
necessary for payment of
Contractor's obligations in Belize;

(iv) no restriction shall be placed on
the importation by the Contractor of
funds necessary for carrying out the
petroleum operations stipulated in
this agreement;

(v) the Contractor shall have the right
to pay directly outside of Belize
from its offices abroad for
purchases or services for petroleum
operations hereunder, provided,
however, that no such payments shall
be made to residents of Belize or to
firms using Belize as their main
base of operations (whether natural
ox juridical) contrary to the Laws
of Belize.

ARTICLE XVIII

All equipment and assets which are fixed
installations and are not exported by
the Contractor under paragraph 16.6
shall become the property of the
Government without cost as soon as this
agreement is terminated.

ARTICLE XIX

The Government shall have the option

to (a)acquire for itself or for its
designee an undivided and unencumbered
working interest of up to five percent
(5%) the total interest of the Contractor
in this agreement and in return therefor
shall furnish its participating interest
share of the funds,and/or (b) to acquire
for itself or or its designee a carried
interest of up to two and a half percent
(2.5%) of the total interest of the

36
TRAINING AND
EMPLOYMENT

19.2

19.3

20.1

Contractor in this agreement and in
return therefor shall furnish its
participating Interest share of the
funds as provided in paragraphs 19.3.

Within ninety (90) days following the
date of declaration of commercial
discovery for any field, the Government,
by written notice to the Contractor, may
exercise its option to participate in
this agreement. If the Government
exercises its option to participate in
option (a), above, in Section 19.1, (a)
it shall as_soon_as_ circumstances allow,
reimburse the Contractor, within ninety
(90) days, an amount equal to five
percent (5%) of all exploration
expenditures incurred prior to the date
of declaration of commercial discovery
for such field and (b) the Contractor
(or each corporation, individual or
entity comprising the Contractor at that
time pro rata) shall assign and transfer
to the Government or its designee the
percentage interest that the Government
has opted to acquire provided that, the
Contractor shall lodge all receipts and
other documented evidence of all
exploration expenditures incurred, post
date of execution of Production Sharing
Agreement. The Government or its
designee shall assume all rights and
obligations of the Contractor pro rata
with its participating interest, in
connection with this agreement.

The Government may, upon giving the
Contractor ninety (90) days written
notice for option (b) in Section 19.1,
above, require the Contractor to lend
the Government up to one hundred
percent (100%) of the funds required to
pay the Government's pro-rata share of
expenditure. The loan shall bear
interest at U. S. prime plus three
percent (U. S. prime + 3%) or LIBOR by
mutual agreement. The Government shall
make repayments of such loan(s) on a
quarterly basis. Repayments of the loan
shall be applied first to accrued and
unpaid interest and the balance shall be
applied in reduction of the outstanding
principal balance

ARTICLE XX

The Contractor agrees to train and
employ qualified nationals of Belize in
its petroleum operations and, after
initial commercial production, will
undertake the schooling and training of
nationals of Belize for staff positions,
including administrative and executive
management positions. The Contractor
will require his Contractors and sub-
37
PURCHASES IN
BELIZE

20.2

20.3

21.1

21.2

Contractors to do the same. The
Contractor undertakes to gradually
replace its expatriate staff with
qualified nationals of Belize as they
become available. An annual programme
for training and phasing in of Nationals
of Belize shall be established by the
Contractor and shall be submitted for
approval to the Government. Such
programme shall be included in the
annual work programmes submitted by the
Contractor pursuant to paragraph 5.4.
Within thirty (30) days of the end of
each calendar year, the Contractor shall
submit a written report to the
Government describing the number of
personnel employed, their nationality,
their positions and the status of
training programmes for nationals of
Belize.

The Contractor shall also be required to
establish a programme, satisfactory to
the Government, to train personnel of
the Government to undertake skilled and
technical jobs in petroleum operations
for the Government. Such programme shall
also include provisions for involving
representatives of the Government in
preparation of the annual work programme
and work programme budgets as required
by paragraph 5.4 (d).

The Contractor shall be responsible for
on-the-job training of Belizean
nationals during the exploration and
development periods pursuant to
paragraphs 20.1 and 20.2. Commencing
with the first contract year following
initial commercial production in the
first field, the Contractor shall
undertake the responsibility of training
not less than two (2) Belizean nationals
per each calendar year in accordance
with paragraphs 20.1.

ARTICLE XXI

In procurement, the Contractor shall

give preference to goods which are
produced or available in Belize and
services which are rendered by nationals
of Belize and companies of Belize,
provided such goods and services are
offered on terms equal to or better than
imported goods and services with regard
to quality, price and availability at
the time and in the quantities required.

Locally produced or available equipment,
materials and supplies shall be deemed
equal in price to imported items if the
local cost of such locally produced or
available items at the Contractor's
operating base in Belize is not more
than ten percent (10%) higher than the

38
UNITIZATION

22.1

22.2

22.3

22.4

22.5

cost of such imported items before
customs duties but after transportation
and insurance costs have been added.

ARTICLE XXII

If a field is designated within the
contract area and such field extends
beyond the contract area to other areas
of Belize over which other parties have
the right to conduct exploration,
development and production operations
the Government may require that the
development of the field and _ the
production of petroleum therefrom be
carried out in collaboration with the
other Contractors. The same rule shall
be applicable if deposits of petroleum
within the contract area, although not
equivalent to a commercial discovery if
developed alone, would be deemed to be a
commercial discovery if developed with
those parts of the deposits which extend
to areas controlled by other
Contractors.

If the Government so requests, the
Contractor shall collaborate with other
Contractors in preparing a collective
proposal for common development and
production of the deposits of petroleum
for approval by the Government.

If the proposal for common development
and production has not been presented
within ninety (90) days of the request
described in paragraph 22.2, or if the
Government does not approve such
proposal, the Government may prepare or
cause to be prepared, for the account of
the Contractor and the other Contractors
involved, a reasonable plan for common
development and production. If the
government adopts such plan, the
Contractor shall comply with all
conditions established in such plan.

The Contractor may within twenty-eight
(28) days from the date on which notice
in writing of such plan has been given
to him by the Minister refer the matter
to arbitration pursuant to Article XXIV.
In such event the plan shall not be
implemented until the tribunal renders a
decision or the parties agree on a
compromise plan, whichever occurs first.

This Article XXII shall also be
applicable to discoveries of deposits
of petroleum within the contract area
which extend to areas that are not
within the dominion of Belize, provided
that in these cases the Government
shall be empowered to impose the special
rules and conditions which may be
necessary to satisfy obligations under

_39
22.6
DANGER TO 23.1
PERSONS ,
PROPERTY OR
ENVIRONMENT

23.2
ARBITRATION 24.1

any agreements with international
erganizations or adjacent states with
respect to the development and
production of such deposits of
petroleum.

Within ninety 90) days following the
approval or adoption of a unitization
plan for common development and
production, the Contractor shall proceed
to operate under any such plan. If a
clause of a cooperative or unitary
development and production plan which by
its terms affects the contract area or a
part of the same, contradicts a clause
of this agreement, the clause of the
cooperative or unitary plan shall
prevail.

ARTICLE XXIII

Within ninety (90) days of approval of
License application the Contractor/
Licensee shall submit three (3)
originals of an environmental assessment
of the exploratory work proposed by the
Contractor/Licensee based on guidelines
and standards acceptable to practices of
the International Petroleum Industry and
subject to final approval of the
Government of Belize.

If the Government reasonably determines
that any works or installations erected
by the Contractor or any operations
conducted by the Contractor endanger or
may endanger persons or third party
property or cause pollution or harm
wild-life or the environment to an
unacceptable degree, the Government may
require the Contractor to take remedial
measures within a reasonable period
established by the Government and to
repair any damage to the environment. If
the Government deems it necessary, it
may also require the Contractor to
discontinue petroleum operations in
whole or in part until the Contractor
has taken such remedial measures or has
repaired any damage. In the event that
the Contractor fails to take the
remedial measures required by the
Government within the time period
established by the Government, the
Government may carry out such remedial
measures for the Contractor's account.

ARTICLE XXIV

If any time during the continuance of
this contract or any renewal thereof or
after the termination thereof any
question, disagreement or dispute shall

40
24.2

24.3

24.5

24.6

arise regarding this contract or any
matter or thing connected therewith or
the breach thereof or the powers,
duties, or liabilities of the parties
thereunder, the parties shall first
attempt to amicably solve the question,
disagreement or dispute between
themselves by consulting and negotiating
with each other in good faith. If the
Government and the Contractor are not
able to amicably resolve their
differences within a period of
forty-five (45) days after such
difference arises, then the dispute or
differences shall be finally settled by
arbitration in accordance with the
Arbitration Rules of the United Nations
Commission on International Trade Law
hereinafter referred to as UNCITRAL
Arbitration rules) .

The number of arbitrators shall be three
(3). The Government shall appoint one
(1) and the Contractor shall appoint one
(1). The two (2) arbitrators thus
appointed shall choose the third
arbitrator who will act as the Presiding
Arbitrator. If the two arbitrators
cannot come to an agreement on the
designation of the third, the third
arbitrator shall be designated in
accordance with the UNCITRAL Arbitration
Rules.

The place of arbitration shall be
Belmopan, Belize if at the time of such
arbitration, Belize is recognized as a
member state of the 1958 Convention on
the Recognition and Enforcement of
Foreign Arbitral Awards ("New York
Convention"). If Belize is not a member
state of the New York Convention at that
time, the place of arbitration shall be
Mexico City, Mexico.

The language to be used in the
arbitration proceeding shall be English.

The arbitral tribunal shall decide all
questions presented on the basis of:

(a)the laws and regulations of Belize
applicable to this agreement and other
relevant laws, both national and
international;

(b) the provisions of the agreement, and

(c)trade usages and customs of the
international petroleum industry.

Arbitral awards shall be final and
binding upon the parties from the
date they are made and judgement upon

TERMINATION

25.1

25.2

25.3

25.4

25.5

25.6

the award may be entered in any court
having jurisdiction.

ARTICLE XXV

The Government shall have the right to
terminate this agreement upon giving
thirty (30) days written notice of its
intention to do so if the Contractor (a)
fails to make any monetary payment
required by law or under this agreement
for a period of thirty (30) days after
the due date for such payment, (b) fails
to comply with any other material
obligation that he has assumed under
this agreement, (c) fails to comply with
the petroleum Act (8 of 1991) and any
lawful Acts, Regulations, orders or
instructions issued by the Government or
any department oor agency of the
Government, or (d) becomes bankrupt, or
goes into liquidation because of
insolvency or makes a composition with
its creditors.

If the circumstance or circumstances
that result in termination under
paragraph 25.1 (a), (b) or (c) are
remedied by the Contractor within the
thirty (30) days period following the
notice of termination as aforesaid, such
termination shall not become effective.

If the circumstance or circumstances
that would otherwise result in
termination under paragraph 25.1 (b) or
(c) are the result of force majeure,
then termination shall not take place so
long as such force majeure continue and
for such period thereafter as _ the
Government may determine to be
reasonable.

The termination of this agreement for
whatever reason shall be without
prejudice to the obligations incurred
and not discharged by the Contractor
prior to the date of termination.

In the event of termination pursuant to
paragraph 25.1 or 25.7, the Government
may require the Contractor, for a period
not to exceed one hundred eighty (180)
days, to continue, for the account of
the Government, crude oil or natural gas
production activities until the right to
continue such production has been
transferred to another entity.

Within ninety (90) days after the
termination of this agreement pursuant
42

25.7

BOOKS, ACCOUNTS 26.1
AND AUDITS, RECORDS,
REPORTS AND INSPECTIONS

26.2

26.3

to paragraph 25.1 or paragraph 25.7,
unless the Minister has granted an
extension of this period, the Contractor
shall complete any reasonably necessary
action as directed by the Government to
remedy the environmental damage or a
hazard to human life or third party
property.

The Contractor shall have the right to
terminate this agreement totally, or
partially, (a) with respect to any part
of the contract area other than a field
then producing, or that prior thereto
had produced, crude oil or natural gas
upon giving ninety (90) days written
notice of its intention to do so, and
(b) with respect to any field then
producing, or that prior thereto had
produced, crude oil or natural gas upon
giving one hundred eighty (180) days
written notice of its intention to do
so. Upon termination, the provisions of
paragraphs 4.7 and 4.8 shall apply.

ARTICLE XXVI

The Contractor shall be responsible for
keeping complete accounts, books and
records reflecting all petroleum
operations expenditures and gross
revenues consistent with generally
accepted procedures and standards in the
international petroleum industry and in
accordance with the accounting procedure
outlined in the Bulletin of the Income
Tax Commissioner (Annex 1).

Within ninety (90) days after the
expiration of each calendar year, the
Contractor shall submit to the
Government detailed accounts showing all
petroleum operations expenditures and
all gross revenues during the past
calendar year. Before submission to the
Government, the accounts shall be
audited and certified by an independent
chartered accountant or certified public
accountant acceptable to both parties,
at the expense of the Contractor. It is
understood that the Government retains
the authority to review and audit the
Contractor’s accounts, books and records
with respect to petroleum operations
conducted hereunder either directly or
through an accountant designated by the
Government.

The Government and its duly authorized
representatives shall have full and
complete access to the contract area at
all reasonable times with a right to
observe petroleum operations and shall
have the right to inspect all assets,
records, books, accounts and data kept
by the Contractor relating to petroleum

43
26.4

26.5

26.6

operations and this agreement. In doing

so, the Government and its
representatives shall not unduly
interfere with the Contractor's
petroleum operations. However, the

Government and its representatives may
make a reasonable number of surveys,
drawings, tests and copies for the
purpose of implementing this agreement.
In so doing, the Government and its
representatives shall be entitled to
make reasonable use of the equipment and
instruments of the Contractor provided
that no damage to the equipment or
instruments or impediment to the
petroleum operations hereunder’ shall
result from such use. The Government
shall indemnify and reimburse’ the
Contractor for any loss or damage which
may in fact result from any such use of
equipment and instruments, provided that
such loss or damage is reported to the
Government within twenty-four (24) hours
from the time of such inspection. The
Government and its representatives shall
be given reasonable assistance by the
Contractor for such functions, and the
Contractor shall afford to the
Government and its representatives all
facilities and privileges afforded to
its own personnel in the field.

The Contractor shall prepare and
maintain accurate and current records of
its activities in the contract area
hereunder. The Contractor shall furnish
the Government in conformity with the
applicable regulations, and as the
Government may reasonably require,
information, reports and data concerning
its activities and operations under this
agreement.

The Contractor shall save and keep for
the duration of this agreement all
unused cores and samples taken from the
wells drilled, which shall be forwarded
to the inspector of Petroleum or his
authorized representatives at such time
and in the manner directed by the
Government. All cores and_ samples
acquired by the Contractor shall be
available for inspection by the
Inspector of Petroleum or his authorized
representatives at all reasonable times.
Unless previously forwarded to the
Government pursuant to instructions
given under this paragraph, the
Contractor shall forward to the
Government all remaining cores and
samples upon the expiration or
termination of this agreement.

Unless otherwise agreed to by the
Government, in the case of exporting
any rock or petroleum samples from

a4
26.7

26.8

Belize for the purpose of testing and
analysis, samples equivalent in size and
quantity shall, before such exportation,
be delivered to the Inspector of
Petroleum.

Originals of records and other data can
be exported only with the permission of
the Government, provided, however, that
magnetic tapes and any other data which
must be processed or analyzed outside
Belize may be exported if a comparable
record is maintained in Belize and
provided that such exported records and
data shall be repatriated to Belize.

The Contractor shall provide to the
Inspector of petroleum in appropriate
form all original data resulting from
petroleum operations, including, but not
limited to, geological, geophysical,
petrophysical, engineering, well logs,
production data and completion status
reports and any other data which the
Contractor may compile during the term
hereof, including all reports, analyses,
interpretations, maps and evaluations
thereof prepared by the Contractor and
any Contractors, sub-Contractors or
consultants to the Contractor or by
affiliated companies, and cuttings of
all samples that have been obtained or
compiled during the term hereof
("data"). The Government shall have
title to all such data. Such data shall
not be disclosed to third parties by the
Government prior to relinquishment of
the area to which they relate, or prior
to the end of the exploration period if
such area is not sooner relinquished,
provided, however, that the Government
may make copies available to
professional consultants, legal counsel,
accountants, underwriters, lenders and
such Government entities as may need to
be made aware thereof or have the right
to require disclosure. In any event, the
Contractor may retain copies of all such
data. The Contractor shall not disclose
such data to any third parties without
the Government's prior written consent,
provided, however, that the Contractor
may make copies available to
professional consultants, legal counsel,
accountants, underwriters, lenders,
affiliated companies and Contractors and
sub-Contractors of the Contractor and
such government entities as may need to
be made aware thereof or have the right
to require disclosure. Any data which
are disclosed by the Government or the
Contractor to third parties pursuant to
this paragraph (26.8) shall be disclosed
on terms which ensure that such data are
treated as confidential by the
recipient. To the extent that there is
any inconsistency between the provisions

45
INSURANCE
AND INDEMNIFICATION

27.1

27.2

27.3

ef this paragraph (26.8) and the
provisions ef Article XXXIII, the
provisions of this paragraph (26.8)
shall govern.

ARTICLE XXVII

To ensure that the Contractor shall meet
his obligations to third parties, or to
Government agencies, that might arise in
the event of damage or injury (including
environmental damage or injury, removal
of wrecks and cleaning up caused by
accidents) caused by petroleum
operations, notwithstanding that the
damage is accidental, the Contractor
shall maintain in force a third party
liability insurance policy covering the
activities of himself, his Contractors
and sub-Contractors and the employees of
all such parties. Such insurance policy
shall include the Government as an
additional insured, shall waive
subrogation against the Government, and
shall provide that it may not be
cancelled except upon thirty (30) days
prior written notice to the Government.
A certificate evidencing such insurance
policy shall be furnished to the
Government within ninety (90) days of
the effective date. The limits,
coverage, deductibles and other terms
thereof shall be subject to approval in
writing by the Government. To the extent
that such third party liability
insurance is unavailable or is not
obtained, or does not cover part or all
of any claims or damage caused by or
resulting from petroleum operations, the
Contractor shall remain fully
responsible and shall defend, indemnify
and hold the Government harmless against
all such claims, losses and damages of
any nature whatsoever.

The Contractor shall indemnify, defend
and hold the Government harmless against
all claims, losses and damages of any
nature whatsoever, including, without
limitation, claims for loss or damage to
property or injury or death to persons,
caused by or resulting from any
petroleum operations conducted by or on
behalf of the Contractor, provided that
the Contractor shall not be held
xesponsible to the Government under this
paragraph (27.2) for any loss, claim,
damage or injury caused by or resulting
from any negligent action of personnel
of the Government.

The Contractor shall contribute
one/tenth of a percent (0.1%) of the
value of the annual gross production of
crude oil and/or natural gas produced
and saved in each calendar year and not

46
used or consumed in petroleum operations
to a Common Fund to be held in trust by
the Government and managed for the sole
purpose of indemnification against any
or all environmental damages caused
during the petroleum operations.

Nothing contained in paragraph (27.3)
above shall be construed to relieve the
Contractor of his obligations of
indemnification as set out in this
agreement.

ARTICLE XXVIII

The Contractor may assign, transfer,

ENTIRE 31.1
AGREEMENT
AND
AMENDMENTS
. WAIVER 32.1
32.2
CONFIDENTIALITY 33.1

"force majeure". In the event that
either party hereto is rendered unable,
wholly or in part, by any of these
causes to carry out its obligations
under this agreement, such party shall
give notice and details of force majeure
in writing to the other party within
seven (7) days after its occurrence. In
such cases, the obligations of the party
giving the notice shall be suspended
during the continuance of any inability
so caused. Such party shall do all that
is reasonably within its power to remove
such cause.

ARTICLE XXXI

This agreement embodies the entire
agreement and understanding between the
Contractor and the Government relative
to the subject matter hereof, and
supersedes and replaces any provisions
on the same subject in any other
agreement between the parties, whether
written or oral, prior to the date of
this agreement. This agreement may not
be amended, modified, varied or
supplemented except by an instrument in
writing signed by the Contractor and the
Government.

ARTICLE XXXII

Performance of any condition or
obligation to be performed hereunder
shall not be deemed to have been waived
or postponed except by an instrument in
writing signed by the party which is
claimed to have granted such waiver or
postponement.

No waiver by any party of any one or
more obligations or defaults by any
other party in the performance of this
agreement shall operate or be construed
as a waiver of any other obligations or
defaults whether of a like or of a
different character.

ARTICLE XXXIII

This agreement and any confidential
information of any party hereto which
Becomes known to the other party in
connection with the performance of this
agreement shall not be published or
disclosed to third parties without the
former party's written consent, except
as otherwise provided herein, and
provided however that such other party
may communicate confidential information
to legal counsel, accountants, other
professional consultants, underwriters,
lenders agents, Contractors or shipping

48
NOTICES

33.2

34.

companies to the extent necessary in
connection with this agreement, with the
obligation of the parties receiving such
information to maintain confidentiality,
or to an agency of the Government of the
country of the Contractor having
authority to require such disclosure.
The term “confidential information” as
used herein shall mean information
identified as “confidential” by the
party originally in possession of it and
disclosed to the other party, excluding
information which is publicly known
(except through disclosure of the other
party in violation of this Article
XXXIII) or information that comes into
the legitimate possession of such other
party.

The confidentiality obligations of this
Article XXXIII shall expire upon
relinquishment of the area to which the
information relates.

ARTICLE XXXIV

All notices and other communications
required or permitted hereunder or any
notices that one party may desire to
give to the other party shall be in
writing in the English language and
deemed to have been properly delivered
if personally handed to an authorized
representative of the party for whom
intended, or sent by registered airmail,
facsimile, or by cable or telex, at or
to the address of such party for whom
intended, or such other addresses as any
party may from time to time designate by
notice in writing to the other party.

4g
IN WITNESS WHEREOF, the Government and the Contractor have
hereunto set their hands and seals the day and year first herein
before written.

SIGNED, SEALED AND DELIVERED BY

for and on behalf of

the Government gx jof Natural Resources
of Belize in the Pp onment and Indu
presence of:

I, Es cdne Lo Wek MAKE OATH AND SAY as follows:

1. I am a subscribing witness to the

execution of this deed by Dil. Gheftechoryye

2. I was present and did see Dehe Ghe He dergy

duly affix the common seal of the said company to this Deed.

3. The signature " Ss Sr. "
is in the proper handwriting of he be V4 ytand signature

" 4G ele a (J.4 " is my own proper handwriting.

SWORN at BELMOPAN

THIS ad DAY OF rads Zi,

WITNESS
April, 2000
Before me,

PERMANENT SECRE 4

BE IT REMEMBERED that on the >) day of

Apt , 2000

personally appeared before me the within-named Qoacke ow lute and

made oath thatshe was a subscribing witness to the execution of

this DEED by Didb-w @he tha Chea yo and was present and did see
Dobe Bhs Haley yee duly affix the common seal of the Company to

this DEED and that the siqnatures" G ved Z [Jews a

EXHIBIT - “A”

DESCRIPTION OF CONTRACT AREA

BELIZE EXPLORATION BLOCK A COORDINATES

Area enclosed by Belize's NW border with Guatemala and Mexico and the

following points:

BLOCK A

17°
17°
17°
17°
17°
: 17°
17°
15. 17°

ay fn UW BW ND FB

25'
25'
26'
26'
27'
27'
4s!
4s'

32"
32"
45"
45"
22"
22"
oo"
oo"

zZ2mu-zuz-tmax-zsa se

89° 09'
88° 53!
88° 53'
ge° 49"
ge° 49'
88° 45'
8° 45!
89° 09'

00" W
11" Ww
11" WwW
34" W
34" W
19" W
19" W
00" W

Total area of BLOCK A 1485 Km?. or 366,951 acres.

52
EXHIBIT “B”

MAP OF CONTRACT AREA BLOCK - A

MEXICO

r oT t( 1
, : iy AL. ! iy
H H H
et Lo : fi |
z I
[2011 j
* y ,
1209). — os — |__| Ten Sor face | ae a
I /
lise. “ ~ <td ‘ene _ fy { r
rs E| 3||~4
\
oe . f ae
F L Wel] epee
has eee ele .. ‘ |
los:
i
\ -

53
| hereby certify that | have counted the within-written document and that it
contains two hundred twenty seven (227) folios of seventy-two words each

and forty-six (46) words over and no more.

AS WITNESS my hand this 3" day of April, 2000.

yY

THIS DOCUMENT was prepared in the Petroleum Office for the Inspector of
Petroleum for and on behalf of the Goverment of Belize.

bua. £ lok

INSPECTOR OF PETROLEUM

BELIZE:

AN AGREEMENT made on the 9%

day of July, 2007, by and
between the GOVERNMENT OF BELIZE, (here:

; inafter referred to as the
“Government”) acting through the Minister of Natural Resources and the
Environment and RSM PRODUCTION CORPORATION, a corporation duly
organized and existing under the laws of Belize with registered address at 35 New
Road, P.O. Box 1846, Belize City, Belize (hereinafter referred to as the
“Contractor’).

WHEREAS the Government and the Contractor entered into Production
Sharing Agreements (hereinafter referred to as the “PSAs”) with effective date of
October 23, 2000 for the exploration of areas in Belize set forth in Exhibit B to
the PSAs.

AND WHEREAS the Contractor has by letter requested and the
Government has consented to amend the terms of Article 3.1 of the said PSAs so

as to extend the “Third Renewal Period”.

NOW THIS AGREEMENT is as follows:

1. The parties hereby agree to delete in Article 3.1 of the said PSAs,
the words “The Contractor is authorized to conduct exploration
operations during an exploration period which shall be comprised
of (i) an initial exploration period of two (2) contract years (“Initial
Exploration Period”), and (ii) subject to the conditions hereinafter
provided, three (3) successive renewal periods (“First Renewal
Period’, “Second Renewal Period” and “Third Renewal Period”)
of two (2) years each to the initial exploration period.” and to

replace them with the following words:

“The Contractor is authorized to conduct exploration operations
during an exploration period which shall be comprised of (i) an
initial exploration period of two (2) contract years (“Initial
Exploration Period”), and (ii) subject to the conditions hereinafter
provided, three (3) successive renewal periods (a “First Renewal
Period” and a “Second Renewal Period” of two (2) years each and
a “Third Renewal Period” of four (4) years) to the initial

exploration period.”

IN WITNESS WHEREOF, the Government and the Contractgr have
hereunto set their hands and seals the day and year first herein before wriffen.

SIGNED SEALED and DELIVERED
by FLORENCIO MARIN, Minister of
Natural Resources and the Environment
for and on behalf of the Government of
Belize in the presence of:

A

SIGNED SEALED and DELIVERED ) EY
by JACK GRYNBERG for and on behalf of ) abe 2 :
RSM Petroleum Corporation in the ) JACK GR’ ERG

presence of: ) President of RSM Petroleum

Corporation

